DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group II Species B, represented in Figs. 3D-E, 4, and 6A-L, encompassing claims 7-11 is acknowledged.
	Upon detailed consideration, claim 11 is determined to be directed to non-elected species C or D and is also withdrawn; particularly, claim 11 is directed to the inventions of either species C or D which are represented by at least Fig. 5A for which there is support for the limitations as claimed, while the elected species B has a single subpixel outside of the ring instead of a plurality. 
The traverse is based on the argument that “all claims are directed to a unitary inventive concept” and “Applicant traverses the restriction on the grounds that there is no increased search burden for examining each of Group I or II or Species A, B, C and D in each of these Groups”.
	The Examiner disagrees with the traversal because the species have mutually exclusive characteristics which make them independent or distinct, and the inventions are not obvious variants of each other; due to the mutually exclusive characteristics which are not obvious variants, each invention of the species requires a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and the prior art applicable to one invention would not likely be applicable to another invention.
Therefore, the restriction is maintained and made Final.
Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 7-10 are objected to because of the following informalities:

	Claim 7 recites in line 9 “a ring opening in the pixel” which should recite “a ring opening” for 
Claim 7 recites in lines 12-13 “wherein the ring opening does not extend through the Band 1 absorber layer” which should recite “wherein the ring opening does not extend entirely through the Band 1 absorber layer” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.
All claims depending on claim 7 incorporate the same issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 10 recites “wherein the ring opening has a circular, rectangular or polygonal shape”.
	A plain meaning of “ring” as provided by the online Merriam-Webster dictionary is “3a: a circular line, figure, or object” and all other definitions pertinent to the Applicant’s invention are associated with a circular characteristics. It is indefinite then as to how the “ring” which is already circular can be rectangular or polygonal in shape; furthermore, question is raised as to whether “ring” as previously recited in claim 7 would require a circular characteristic if the ring opening can be a shape other than circular. 
If another shape for the opening is to be pursued, it is recommended for the ring opening to be introduced as an opening, and to subsequently describe the “ring” feature without association with a shape such as through language along the lines of “wherein the opening encloses a portion of each of the Band 1 absorber layer, the barrier, and Band 2 absorber layer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as obvious over Taylor et al. (US 2005/0045910 A1), hereinafter as Taylor, in view of Baker (US 5,239,179).

7.	Regarding Claim 7, Taylor discloses a simultaneous dual-band image sensor (see Figs. 4-5 and [0069-0070] “a multi-layer device with two independently tunable two color spectral responses (e.g., LWIR and MWIR)”);
Note, detailed description of some of the same elements already described for Fig. 1 are not repeated.) having a plurality of pixels (see [0070] “The resulting layered structure is photolithographically processed into pixel or unit cell mesa structures each comprised of a first, primary mesa 30A and a secondary mesa 30B.”) comprising:
a substrate (element 12, see [0069] “substrate 12”);
a layer (element 14, see [0069] “p+ layer 14”) on the substrate;
wherein each pixel (see Fig. 5 showing one pixel, and see [0070]) comprises:
a Band 1 absorber layer (element 16, see [0069-0070] “n- layer 16”, “multi-layer device with two independently tunable two color spectral responses (e.g., LWIR and MWIR)”, and [0041] “A lightly doped n-type Hg(1-x)CdxTe layer 16”;
Note, a specific material and/or a specific band of absorption for the “Band 1” absorber layer is not claimed) on the layer;
a barrier layer (element 18, see [0070] “p-type barrier layer 18”) on the Band 1 absorber layer;
a Band 2 absorber layer (element 20, see [0069-0070] particularly “multi-layer device with two independently tunable two color spectral responses (e.g., LWIR and MWIR)” and “Over the n- layer 16 is then grown a p-type barrier layer 18, and then another compositionally graded n-type layer 20”;
Note, a specific material and/or a specific band of absorption for the “Band 2” absorber layer is not claimed) on the barrier layer;
an opening (see at least the opening between elements 30A and 30B and see [0070] “The resulting layered structure is photolithographically processed into pixel or unit cell mesa structures each comprised of a first, primary mesa 30A and a secondary mesa 30B.”) in the pixel formed by a removed portion of the Band 2 absorber layer, a removed portion of the barrier layer and a removed portion of the Band 1 absorber layer, wherein the opening does not extend through the Band 1 absorber layer (see Fig. 5 and [0070];
Note, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Since the current claim is directed to a device, the methods of “formed by” and “removed” are not germane to the issue of patentability of the device itself. Therefore, the limitations of "the pixel formed by a removed portion of the Band 2 absorber layer, a removed portion of the barrier layer and a removed portion of the Band 1 absorber layer, wherein the opening does not extend through the Band 1 absorber layer” require the structure of an opening in a portion of the Band 2 absorber layer and a portion of the Band 1 layer, wherein the opening does not extend entirely through the Band 1 absorber layer, but does not require the method of “removing” to form the opening. MPEP 2113 [R-1]);
a first contact (element 22B, see [0070] “Suitable electrical contact pads and interconnects, such as Indium bumps 22A and 22B are then added.”) on a portion of the Band 2 absorber layer; and
a second contact (element 22A, see [0070])  on a portion of the Band 2 absorber layer;
wherein the Band 1 absorber layer is n-type and the Band 2 absorber layer is n-type (see Fig. 5 and [0069-0070] both are n-type); or
wherein the Band 1 absorber layer is p-type and the Band 2 absorber layer is p-type.
	Taylor does not appear to explicitly disclose the opening is a ring opening; the first contact inside the ring; and the second contact outside the ring.
Baker discloses the opening is a ring opening (see Figs. 4-5 opening element 40 is shaped as a ring which surrounds an image sensing island and see Column 7 lines 6-10 “upper-level photodiode 10 … lower-level photodiode 20” and “The gap 40 is annular in this embodiment”); the first contact (element 15, see Column 7 lines 5-6 “connection 15”) inside the ring; and the second contact (element 25, see Column 7 lines 29-30 “connection 25”) outside the ring.
The shape of the opening from a plan view as taught by Baker is incorporated as the shape of the opening from a plan view of Taylor. The combination discloses the opening is a ring opening (each of the elements 30A and 30B are surrounded by ring openings from a plan view, and as such the opening surrounding element 30B is a ring opening); the first contact inside the ring (element 22B is inside the ring); and the second contact outside the ring (element 22A is outside the ring).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the opening is a ring opening; the first contact inside the ring; and the second contact outside the ring as taught by Baker as the opening is a ring opening; the first contact inside the ring; and the second contact outside the ring of Taylor because the combination allows plural-wavelength infrared detection with a ring shaped opening (see Baker Column 6 lines 56-58 “FIGS. 4 and 5 illustrate a different specific example of the FIG. 1 type of a plural-wavelength infrared detector device in accordance with the invention.” And Column 7 lines 9-10 “The gap 40 is annular in this embodiment”);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known opening plan view shape for another in a similar device where alternative shapes are provided (see Figs. 2-3 and Column 6 lines 47-55 and note 

8.	Regarding Claim 8, Taylor and Baker disclose the simultaneous dual-band image sensor of claim 7 further comprising:
the first contact having a first bias voltage (see Taylor [0070] “Suitable electrical contact pads and interconnects, such as Indium bumps 22A and 22B are then added.” And “In this embodiment, as shown in FIG. 4, the detection wavelength of both the MWIR and the LWIR radiation is bias tuneable.”;
Note, “having a first bias voltage” is intended use language); and
the second contact having a second bias voltage (see Taylor [0070] and note, “having a second bias voltage” is intended use language);
wherein the first bias voltage is opposite in polarity to the second bias voltage (see Taylor [0070] and note, “wherein the first bias voltage is opposite in polarity to the second bias voltage” is intended use language)
(The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.
The recitations of “having a first bias voltage”, “having a second bias voltage”, and “wherein the first bias voltage is opposite in polarity to the second bias voltage” are intended use language which do not differentiate the claimed device from the prior art device of Taylor, who teaches the structure of the .

9.	Regarding Claim 9, Taylor and Baker disclose the simultaneous dual-band image sensor of claim 7:
wherein the first contact and the second contact comprise a bump (see Taylor [0070] “Suitable electrical contact pads and interconnects, such as Indium bumps 22A and 22B are then added.”).

10.	Regarding Claim 10, insofar as the claim can be interpreted and understood despite the 112 issues, Taylor and Baker disclose the simultaneous dual-band image sensor of claim 7:
wherein the ring opening has a circular (see Baker Figs. 4-5 opening element 40 is shaped as a ring which surrounds an image sensing island and see Column 7 lines 6-10 “upper-level photodiode 10 … lower-level photodiode 20” and “The gap 40 is annular in this embodiment”), rectangular or polygonal shape.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818